EVERETT, Chief Judge
(concurring):
The two-pronged test of United States v. Duga, 10 M.J. 206, 210 (C.M.A. 1981), allows admission of an unwarned statement, unless (1) the questioner “was acting in an official capacity,” and (2) “the person questioned perceived that the inquiry involved more than a casual conversation.” In light of the purpose of Article 31(b), Uniform Code of Military Justice, 10 U.S.C. § 831(b), to avoid any possible coercive effects resulting from the rank or official status of the interrogator, it can be persuasively argued that, regardless of the motive for the inquiry, the perception of the person questioned should be sufficient to mandate exclusion of the unwarned statement. However, the language of Article 31(b) is more consistent with the position taken in Duga. That language is directed towards the behavior of interrogators; and persons engaged in casual conversation — like that which the military judge determined was involved in the present case — are not within its purview. Because Article 31(d) calls for exclusion of “statement[s] obtained from any person in violation of this article” and a self-incriminating comment made in an unofficial conversation has not been “obtained in violation of” Article 31(b), the absence of any warning does not necessitate exclusion.
Of course, an accused is still free to claim that his statement was involuntary in the traditional sense of that term, cf. United States v. Murphy, 18 M.J. 220, 239-42 (C.M.A. 1984); and his perception that he was being officially questioned may be relevant to that issue. However, if a conversation is really casual and informal, it may be very difficult for the defense to contest the voluntariness of any admissions by the accused.
In light of Duga — which, after further reflection, I still believe to have been correctly decided — I concur.